978 F.2d 1259
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Bradley CHAPIN, Defendant-Appellant.
No. 92-3125.
United States Court of Appeals, Sixth Circuit.
Oct. 26, 1992.

Before MERRITT, Chief Judge, and BOYCE F. MARTIN, Jr., and BOGGS, Circuit Judges.

ORDER

1
Bradley Chapin appeals the sentence imposed by the district court following his guilty plea to armed bank robbery.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).   Counsel for both parties have waived oral argument.


2
In 1991, Chapin pled guilty to one count of armed bank robbery.   The district court determined that Chapin was a career offender pursuant to U.S.S.G. § 4B1.1 and sentenced him to 210 months imprisonment.   Chapin has filed a timely appeal.


3
Upon review, we affirm the district court's judgment.   The district court properly relied on the facts underlying Chapin's 1983 conviction for theft of drugs in determining his career offender status.   United States v. Maddalena, 893 F.2d 815, 820 (6th Cir.1989).


4
Accordingly, we affirm the district court's judgment.   Rule 9(b)(3), Rules of the Sixth Circuit.